Citation Nr: 0304292	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-47 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.

2.  Entitlement to service connection for a disorder 
manifested by nerve damage affecting the upper and lower 
extremities.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to service connection for a disorder 
manifested by memory loss, reduced mental capability and 
hearing loss.  

5.  Entitlement to an increased rating for chronic 
lumbosacral strain, evaluated 20 percent disabling.

6.  Entitlement to an increased rating for hemorrhoids, 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from December 1961 to April 
1966.

By rating decision in May 1971, service connection was 
granted for chronic lumbosacral strain.  This appeal arises 
from a December 1989 rating decision from the Winston-Salem, 
North Carolina Regional Office (RO) that denied the veteran's 
claim for an increased rating for service connected chronic 
lumbosacral strain.  A Notice of Disagreement was filed in 
February 1990 with a request for a hearing at the RO before a 
local hearing officer.  A Statement of the Case was issued in 
March 1990 and a substantive appeal was received in May 1990.

In May 1990, the abovementioned RO hearing was held.  A 
transcript of the hearing is of record.

By rating decision in September 1990, the RO increased the 
evaluation for the veteran's service connected chronic 
lumbosacral strain from 10 percent disabling to 20 percent.  
The veteran has continued his appeal of the 20 percent rating 
and the appeal has remained in open status since the date of 
receipt of the claim for increase.

In December 1991, the veteran requested a hearing at the RO 
before a Member of the Board of Veterans' Appeals (Board).

This case was remanded in January 1997 for further 
development.  The case was thereafter returned to the Board.

In August 1999, the Board wrote to the veteran offering him 
his options with regard to a Board hearing. In September 
1999, the veteran requested a hearing before a member of the 
Board in Washington, D.C. In writing in October 1999, the 
veteran withdrew his request for a hearing before a member of 
the Board.

The Board again remanded the case for additional evidentiary 
development in December 1999.  While the case was on remand, 
the RO entered a decision in May 2001 which determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for peptic ulcer disease (claimed 
as a stomach condition).  Additionally, the RO denied service 
connection for a disability manifested by nerve damage 
affecting the upper and lower extremities, for erectile 
dysfunction (claimed as sexual dysfunction), and for a 
disability manifested by memory loss, reduced mental 
capability and hearing loss.  Further, the RO confirmed and 
continued the 20 percent rating assigned for lumbosacral 
strain.  Also, the RO raised the noncompensable rating 
assigned for hemorrhoids to 10 percent, effective February 
28, 2000, the date of receipt of the claim for an increased 
rating for hemorrhoids.  The case has been returned to the 
Board for continuation of appellate review.  


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for ulcer disease in July 1987.  

2.  Evidence added to the record since the July 1987 RO 
decision that denied the appellant's claim of service 
connection for ulcer disease is not so significant that it 
must be considered in order to fairly decide the merits of 
the case.

3.  A disability manifested by nerve damage affecting the 
upper and lower extremities was not shown to be present in 
service, is not otherwise attributable to service, and is not 
etiologically related to service-connected chronic 
lumbosacral strain.

4.  Erectile dysfunction was not shown to be present in 
service, is not otherwise attributable to service, and is not 
etiologically related to service-connected chronic 
lumbosacral strain.  

5.  A disability manifested by memory loss, reduced mental 
capability and hearing loss was not shown to be present in 
service, is not otherwise attributable to service, and is not 
etiologically related to service-connected chronic 
lumbosacral strain.

6.  Chronic lumbosacral has been manifested by severe 
limitation of motion of the lumbar spine since the date of 
receipt of the reopened claim.  

7.  Hemorrhoids are not productive of persistent bleeding and 
secondary anemia, nor are they accompanied by fissures.



CONCLUSIONS OF LAW

1.  The RO's July 1987 decision which denied the appellant's 
claim of entitlement to service connection for ulcer disease 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2002).



2.  Evidence received since the RO's July 1987 decision is 
not new and material, and the claim of entitlement to service 
connection for ulcer disease is not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2002); 38 C.F.R. § 3.156(a) (2001).  

3.  A disability manifested by nerve damage affecting the 
upper and lower extremities was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.326 (2002). 

4.  Erectile dysfunction was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.326 (2002). 


5.  A disability manifested by memory loss, reduced mental 
capability and hearing loss was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.326 (2002). 


6.  A rating of 40 percent for chronic lumbosacral strain is 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, and § 4.71a, Diagnostic Code 
5292 (2002). 

7.  A rating in excess of 10 percent for hemorrhoids is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, and § 4.114, Diagnostic Code 7336 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records, including an examination in April 
1966 for service separation, are negative for stomach 
disorders and ulcer disease.  No neurological disorders were 
noted in service.  Additionally, no defects involving the 
upper or lower extremities, sexual function, mental process 
or hearing loss were noted in service medical records.  At 
the examination in April 1966 for service separation, hearing 
acuity, at all frequencies tested, varied from 0 to 20 
decibels in either ear.  The genitourinary system was 
evaluated as normal, as were the upper and lower extremities.  
No reference was made to any injuries sustained by the 
veteran from bombs or ordinance coming loose of their 
attachments and falling.  Service department examiners noted 
that the veteran had low back strain and hemorrhoids.  

Treatment records from a private medical provider indicate 
that the veteran was involved in a motor vehicle accident in 
April 1967.  He sustained severe contusion and strain of 
muscles and ligaments of the cervical spine and lumbar spine.

The veteran was hospitalized at a VA medical facility in 
March 1971.  The diagnosis was internal and external 
hemorrhoids.  He underwent a hemorrhoidectomy.

A VA neurological examination was performed in April 1986.  
The veteran reported that chronic lumbosacral and cervical 
pain were attributable to an episode dating to 1966 or 
earlier while he was in service.  He indicated that he was in 
a magazine area aboard ship when some 500-pound bombs fell, 
one of them striking his back and others rolling over him.  
Currenty, in addition to back pain and neck pain, he 
complained of loss of sexual function.  The examiner did not 
make reference to any neurological disorder producing sexual 
dysfunction.  X-ray examination of the veteran's cervical 
spine showed degenerative disc disease.

A VA medical record, dated in March 1987, reflects that the 
veteran complained of occasional tarry stools with some 
bright red blood in stool for the past six months.  
Subsequent diagnostic imaging studies performed in April and 
May 1987 showed deformity and erosion of the duodenal bulb 
consistent with ulcer disease.  

A July 1987 rating decision denied service connection for 
duodenal ulcer disease.  The veteran was subsequently 
informed of that determination by a letter of July 1987.  He 
did not appeal within the one year prescribed period.

Reports from private medical facilities, dated from November 
to December 1988, reflect that the veteran was admitted to 
hospitalization after having a seizure.  His family provided 
a history of previous head trauma after he was kicked by a 
horse.  He was found to have a right subdural hematoma, 
thought to be old and related to the horse accident, as well 
as some current acute intra-cerebral hemorrhage.  He 
underwent drainage of a right subdural hematoma.

VA medical records, dated from 1987 to 1990, include findings 
of degenerative joint disease of the cervical spine with 
sensory loss, as well as right carpal tunnel syndrome and 
right ulnar neuropathy.  The veteran was hospitalized at a VA 
medical facility in October 1988.  He reported neck pain, 
tiredness, and aches and pains throughout his body.  The 
diagnoses were chronic neck and upper extremity pain of 
unknown etiology; and multiple aches and pains, possibly 
fibromyalgia.  

VA medical records, dated from 1989 to 1990, reflect 
complaints of low back pain.  In October 1989, the assessment 
was low back pain with no radicular components.

A VA examination was performed in November 1989.  The 
diagnosis was peptic ulcer disease.  Subsequent VA and 
private medical records record the diagnosis of peptic ulcer 
disease.  It was noted that a Bilroth I gastrectomy was 
performed.

A hearing was held before a VA hearing officer in May 1990.  
In testimony, the veteran related that he had constant back 
pain, which was worse with prolonged standing.  He remarked 
that back pain radiated to the legs and produced a burning 
sensation.  He indicated that there were periods of time when 
he could hardly get out of bed because of back pain.  He 
noted that he had to sit down after walking only half a 
block; that he used a cane; and that he could not lift more 
than 10 to 15 pounds.  He stated that he had a back brace, 
but had difficulty wearing it because he developed a rash.

A VA psychiatric examination was performed in June 1990.  The 
examiner pointed out that the veteran was a poor historian 
and did not describe things adequately.  The veteran referred 
to past episodes of head trauma.  He denied a problem with 
drinking.  He indicated that he had back pain.  He reported 
numerous complaints and stated that he had symptoms involving 
the whole body.  The examiner remarked that, mostly, the 
veteran appeared to have poor memory, as well as problems 
with the right leg and arm.  It was observed that the veteran 
voiced so many complaints that it was difficult to sort 
through what was and was not realistic.  The impression was 
status post subdural hematoma with residuals of increased 
tone of the right arm and leg and right central "facial."  
Also noted was mild organic brain syndrome, due more to 
subdural hematoma than to alcohol use.

The veteran was afforded a VA neurological examination in 
June 1990.  One impression was mild to moderate 
encephalopathy due to residuals of subdural hematoma that was 
also associated with mass effect in mid-line shift.  The 
examiner added that components of encephalopathy might also 
be due to severe alcohol abuse in the past.  A second 
impression was that, despite extrinsic evidence, his 
symptomatology was consistent with cervical radiculopathies 
that were mild-cervical myelopathy could not be ruled out.  
The third impression was mild peripheral neuropathy.

On VA orthopedic examination in June 1990, it was found that 
the veteran had 30 degrees of forward flexion of the lumbar 
spine and could come to full extension.  Straight leg raising 
was negative bilaterally.  He had 4/5 strength in all motor 
groups of the right lower extremity.  Deep tendon reflexes 
were hyperreflexic in the right lower extremity.  X-rays of 
the lumbosacral spine disclosed evidence of early 
hypertrophic arthritic spur formation involving the bodies of 
the lumbar vertebrae.  There was slight narrowing of the L1-
L2 intervertebral disc space, as well as at L5-S1, compatible 
with disc pathology at these levels.  One assessment was that 
the veteran had chronic neck pain with a history of cervical 
disc disease with marked long track signs in the upper and 
lower extremities consistent with impingement on the cord 
versus remnants of previous closed head injury.  The other 
assessment was that the veteran had chronic low back pain 
with radicular symptomatology in the right lower extremity 
and weakness that was consistent more with long track signs 
from cervical compression or closed head injury.

A VA general medical examination was performed in July 1990.  
The veteran reported that he had experienced deafness since 
sustaining a skull fracture in 1988.  Clinical inspection 
indicated that he had hearing loss.  

Reports from private medical sources, dated from 1990 to 
1991, reflect complaints of low back pain.  Diagnostic 
imaging showed degenerative changes of the lumbosacral spine.

A statement from the veteran's brother was received in June 
1993.  He reported that the veteran had experienced chronic 
back trouble ever since being released from the military.  He 
explained that the veteran's back went out on him constantly 
and that it was sometimes two weeks or more before he could 
get up and about.

A report from a private physician, dated in October 1994, 
indicates the veteran's history of low back pain.  Also noted 
were the veteran's complaints of passing out and of neck 
pain.  The impression was probable cervical degenerative disc 
disease.

VA medical records, dated from August 1996 to April 1997, 
reflect the veteran's complaints of neck pain and right-sided 
weakness.  The impressions included cervical spondylosis with 
myelopathy.

The veteran was hospitalized at a VA medical facility in June 
1997.  The diagnosis was cervical myelopathy secondary to 
cervical spondylosis and cervical stenosis.  He underwent a 
cervical diskectomy and fusion.  

Added to the record in July 1998 were documents showing that 
the veteran was denied supplemental security income payments 
by the Social Security Administration in a decision entered 
in August 1986.

A VA orthopedic examination was performed in August 1998.  
The veteran reported diffuse back pain.  On clinical 
inspection, it was noted that he ambulated with a cane.  He 
was able to flex to 30 degrees, extend to 20 degrees, lateral 
flex to the right and left to 30 degrees, and rotate to 45 
degrees bilaterally.  X-rays of the lumbar spine revealed 
significant degenerative joint disease manifested by 
scoliosis of approximately 15 degrees in the upper lumbar 
sine.  There was joint space narrowing between L2/L3 and, to 
a lesser extent, L3/L4 with osteophyte formation.  The 
examiner commented that the veteran appeared to be able to do 
significant activities of daily living without difficulty.  
However, it was noted that the veteran reported that pain was 
severe at times.  The diagnosis was degenerative joint 
disease of the lumbar spine.

In an addendum to the above-referenced examination report, 
the examiner made additional observations about the veteran's 
back disorder.  These observations follow.  There was no 
evidence of muscle spasm.  The veteran did not require a 
cane, although he carried one he occasionally used.  There 
was no evidence of weakness, excess fatigability or 
incoordination.  No unfavorable ankylosis was detected.  The 
veteran's history was strongly suggestive of addiction to 
Percocet/Valium.  No neurological deficit or extremity 
weakness was confirmed.  

A report from a private neurological clinic, dated in 
February 1999, relates the veteran's complaints of severe and 
disabling back pain with numbness in the arms and legs, 
extreme fatigue, and extreme stiffness.  On clinical 
inspection, the veteran had normal muscle mass and tone; no 
fasciculations were noted.  Manual testing of strength was 
meaningless because he had remarkable give-way weakness in 
all muscles tested.  The same was true with attempts at 
sensory testing.  There was no clear-cut ataxia or 
dysmetria-it appeared to be intentional, but it was not 
possible to verify because of the voluntary superimposed 
spasm.  The impression was that the veteran was clearly 
severely impaired; totally and permanently disabled-his 
problems included cervical myelopathy with quadriparesis, 
massive hyperreflexia, bladder dysfunction, sexual 
dysfunction, chronic pain, myogenic pain, neurogenic pain, 
claudicatory pain from his narrowing spine.  The examiner 
remarked that the veteran's total permanent disability was 
predominantly related to the spine, but there were 
contributing factors from all other illnesses previously 
listed, including subdurals. 

In a statement received in March 2000, the veteran reported 
that he fell and injured his skull because of a worsening 
back condition.  He indicated that he underwent surgery for 
blood clots and this resulted in hearing loss/deafness.  He 
stated that he had been suffering from memory loss and loss 
of equilibrium since the removal of the blood clots.  

A VA orthopedic examination was performed in April 2000.  The 
veteran stated that he was unable to perform any of multiple 
activities of daily living, including driving a car, walking, 
pushing a lawn mower, or climbing stairs.  He stated that he 
had pain, weakness, fatigue, lack of endurance, and stiffness 
in the area of his back.  On examination of the lower 
extremities, the veteran apparently displayed painful motion, 
muscle spasms bilaterally, weakness, and tenderness in the 
area of the low back.  Straight leg raising was negative, and 
range of motion of the back was zero.  The veteran voiced 
complaints of back pain during the examination, and the 
examiner noted apparent pain, fatigue, weakness, lack of 
endurance and incoodinaton during the objective part of the 
examination.  

Also noted was the examiner's impression that there was 
significant magnification of symptoms due to the fact that on 
casual observation, when dressing and getting on and off the 
x-ray table, the zero motion of the veteran's back markedly 
improved.  X-rays of the lumbar spine revealed advanced 
degenerative osteoarthritis, disc narrowing and scoliosis.  
Additionally, examination of the lower extremities showed no 
atrophy or sensory loss.  Straight leg raising tests were 
negative and reflexes were physiologically active.  

The examiner went on to state that there appeared to be 
demonstrable muscle spasm and loss of motion, but this 
appeared to be subjective and voluntary.  It was found that 
the low back disability did not require the use of a cane.  
It was observed that the veteran had weakened movement, 
excess fatigability, or incoordination attributable to low 
back disability, but the degree of severity could not be 
determined due to symptom magnification.  The examiner 
commented that, based on objective findings, the veteran's 
low back disability produced significant limitation in 
functional ability associated with flare-ups; however, 
because of symptom magnification, as well as other medical 
conditions, it was impossible to state with any degree of 
certainty the additional range of motion loss attributable to 
pain during flare-ups.  

The veteran was afforded a VA neurological examination in May 
2000.  He referred to a crush injury in service when he was 
struck by 500-pound aircraft bombs.  He believed that the 
injury resulted in damage to his legs, feet, fingers, and 
most of his body.  Clinical inspection revealed that flexion 
of the veteran's back was limited to about 15 degrees, with 
no extension.  The examiner observed that the veteran's 
history was fragmented and often contradictory and pointed 
out that the veteran was a poor historian.  It was found that 
muscle tone and bulk were excellent; however, in graded 
muscle testing, there was a functional-type of giving away 
that belied the muscle tone and bulk present.  Hence, it was 
the examiner's assessment that muscle function was normal.  
On sensory examination, position sense and vibratory sense 
were normal.  There was global decrease in pain and light 
touch perception, which the examiner believed was functional.  
Deep tendon reflexes were 2+ and symmetrical.  No abnormal 
reflexes were elicited.  Range of motion of the lumbar spine 
was as follows:  flexion 15 degrees with pain, extension 0 
degrees with pain, right and left lateral flexion 40 degrees, 
and right and left rotation 35 degrees.  It was observed that 
there was pain, fatigue and weakness with range of motion.  
The diagnosis was lumbar strain with limitation of motion.  
The examiner commented that there were no neurological 
findings in the lower extremities that were manifested by the 
lumbar spine strain.

A VA examination for hemorrhoids was performed in January 
2001.  The veteran stated that his hemorrhoids had become 
more bothersome recently with frequent episodes of rectal 
bleeding, at least once a week and sometimes lasting from two 
to three days.  Clinical inspection revealed a number of 
medium and large-sized external hemorrhoids, two of which 
showed evidence of scarring as a result of previous 
thrombosis.  There was no evidence of recent thrombosis.  No 
fissures were detected.  Digital rectal examination disclosed 
multiple hemorrhoids.  There was no sign of active rectal 
bleeding.  The diagnoses were external and internal 
hemorrhoids with evidence of previous thrombosis of external 
hemorrhoidal tags; status post hemorrhoidectomy with residual 
of rectal incontinence.  The examiner stated that the 
veteran's complete blood count was normal and that no anemia 
was found.

VA medical records, dated from September 1997 to January 
2001, reflect that the veteran was followed for various 
conditions, including chronic low back pain.  He was 
prescribed Percocet for back pain and Methocarbamol for 
muscle spasms.  The impressions included spinal stenosis with 
chronic low back pain, chronic pain syndrome, Percocet 
addition and possible Percocet abuse.  

II.  Analysis

During the pendancy of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in February 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for VA examinations, and 
several were accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  In this regard, the Board 
finds that while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance. 
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

In addition, certain chronic diseases, including peptic ulcer 
disease, may be presumed to have been incurred during service 
if they first become manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

A.  New and Material Evidence

An unappealed rating decision of the RO is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).  However, a claim may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and, which by 
itself, or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  An amendment to this regulation 
is not applicable in this case as it is only effective for 
claims filed on or after August 29, 2001.  See 38 U.S.C.A. 
§ 3.156(a) (2002).  

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The appellant's 
claim of entitlement to service connection for ulcer disease, 
claimed as a stomach disorder, was last considered by the RO 
in July 1987.

Using these guidelines, the Board's analysis of the evidence 
submitted for the purpose of reopening the veteran's current 
claims must include a review of all evidence submitted since 
the July 1987 RO rating action.  The Board will, however, 
first review the evidence that was before the RO in July 1987 
when the veteran's claim was last considered.

The evidence considered in connection with the RO's July 1987 
rating decision denying entitlement to service connection for 
ulcer disease showed that no stomach disorders or ulcer 
disease was found to be present in service.  Ulcer disease 
was first demonstrated by competent medical evidence about 
twenty years after the veteran completed active duty.  

The veteran's assertion, that his ulcer disease had its onset 
in service, was essentially the only evidence favorable to 
the claim when the RO entered its decision in July 1987.  His 
assertion amounts to an opinion about a matter of medical 
causation.  There is no indication from the record that he 
has medical training or expertise.  As a lay person, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Evidence added to the record since the RO's July 1987 rating 
decision includes the veteran's statements that he has ulcer 
disease which had its onset in service.  This evidence is 
essentially cumulative of statements which were before the RO 
when it entered its adverse determination.  Cumulative 
evidence is not new evidence.  Also added to the record since 
July 1987 were medical records evidencing the continued 
presence of the veteran's ulcer disease in postservice years.  
The additional medical evidence, just as the medical evidence 
before the RO in July 1987, contains no medical opinion 
linking the veteran's ulcer disease to service.  The 
additional medical evidence is neither new nor material.  No 
competent evidence has been provided demonstrating that ulcer 
disease was present during service or that it is otherwise 
related to service.  

For reasons discussed above, the Board finds that evidence 
which is both new and material has not been submitted to 
reopen the claim of entitlement to service connection for 
ulcer disease.  Accordingly, the application to reopen that 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

B.  Service Connection

The record contains medical history in which the veteran 
asserted that he has disability involving the legs and 
fingers attributable to inservice trauma sustained when he 
was struck by several very heavy bombs which broke loose of 
their moorings.  These assertions suggest that he may be 
seeking direct service connection for a disability manifested 
by nerve damage affecting the upper and lower extremities.  
Service medical records do not support the claimed episode of 
trauma.  However, assuming as true that the episode of trauma 
occurred, it nevertheless remains that there is no record 
that the veteran sought treatment during service for his 
reputed injuries.  Moreover, there was no indication of any 
neurological disorder involving the upper or lower 
extremities when he was examined for service separation.  
Organic disorders involving the upper and lower extremities 
were first verified by medical evidence about 20 years after 
the veteran had completed service.  The record contains no 
medical opinion linking any organic disorders involving the 
upper or lower extremities to any incident of service.  

The veteran's assertions in connection with claims of service 
connection for the disabilities which are the subjects of 
this appeal are to the effect that such disabilities 
developed as a result of a fall which, in turn, was 
attributable to his service-connected chronic lumbosacral 
strain.  Hence, he is claiming secondary service connection 
for these disabilities.  The Board notes that the record 
contains no medical opinion linking any fall the veteran 
might have taken to his service-connected low back 
disability.  

His assertions linking any of the disorders for which service 
connection is sought to either an incident of service or to a 
service-connected disability amounts to an opinion about a 
matter of medical causation.  As previously noted, the 
veteran, as a lay person, is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu.

There is no competent evidence showing that any of the 
disorders for which service connection is sought had its 
onset in service, is otherwise attributable to service, or is 
etiologically related to a service-connected disability.  In 
reaching that determination, the Board has been mindful of 
the doctrine of the benefit of the doubt.  


C.  Increased Ratings

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  (2002)

A 20 percent rating is warranted for limitation of motion of 
the lumbar spine, when moderate.  A 40 percent rating is 
warranted for limitation of motion of the lumbar spine, when 
severe.  38 C.F.R. 4.71a, Diagnostic Code 5292.

A 20 percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilateral, in standing position.  A 40 percent 
rating is warranted for lumbosacral strain, severe; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. 4.71a, Diagnostic Code 5295 (2002).

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, pursuant to the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2002).   Notable functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

The evidence shows that the veteran's low back disorder 
includes arthritis of the lumbar spine.  Arthritis is rated 
on limitation of motion.  A VA orthopedic examination, 
performed in June 1990, showed that the veteran had only 30 
degrees of forward flexion of the lumbar spine, evidencing 
severe limitation of motion.  Subsequent medical records 
reflect ongoing complaints of low back pain.  Private and VA 
medical examinations in recent years show that forward 
flexion of the veteran's lumbar spine continued to show 
severely limited motion of the lumbar spine, with forward 
bending continuing to be no greater than 30 degrees.  Some 
examiners have also objectively confirmed spasm of lumbar 
musculature.  

The Board has taken note of the assessment on a VA orthopedic 
examination in recent years that the veteran exaggerates 
symptoms.  Nevertheless, the examiner still acknowledged that 
the veteran experienced significant functional limitations 
from pain, incoordination, fatigability and weakness 
specifically referable to his service-connected low back 
disability.  Moreover, on a VA neurological examination, the 
examiner pointed out that the veteran was an unreliable 
historian, yet still found that the veteran's low back 
disability produced severe limitation of motion, accompanied 
by pain, fatigability and weakness.  With resolution of 
benefit of doubt in the veteran's favor, the Board concludes 
that service-connected chronic lumbosacral strain has, 
throughout the appeal period under consideration, presented a 
symptom picture which has more nearly approximated the 
criteria for assignment of a 40 percent disability rating 
under Diagnostic Codes 5292 for application to limitation of 
motion of the lumbar spine.   

At the same time, it is the Board's conclusion that service-
connected chronic lumbosacral strain is not been entitled to 
assignment of a yet higher rating than 40 percent.  Medical 
opinion of record has specifically ruled out a relationship 
between service-connected lumbosacral strain and 
intervertebral disc syndrome.  In addition, the veteran has 
not been shown to have ankylosis of the spine.  Hence, 
ratings greater than 40 percent for service-connected low 
back disability are not warranted under the Diagnostic Code 
applicable to intervertebral disc syndrome or Diagnostic Code 
5289 for application to ankylosis of the lumbar spine.  

A 10 percent rating is warranted for external or internal 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted for hemorrhoids, with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The evidence shows that the veteran's hemorrhoid disorder has 
produced scarring which has been attributed to thrombosed 
hemorrhoids in the past.  The currently assigned rating 
contemplates these manifestations.  However, laboratory 
studies specifically ruled out anemia, and there were no 
clinical findings on the most recent examination for rating 
purposes to substantiate claimed persistent bleeding from 
hemorrhoids.  In order to be entitled to assignment of a 
rating greater than 10 percent for hemorrhoids, there must be 
evidence of persistent bleeding and secondary anemia.  This 
has not been demonstrated.  In reaching its determination 
that a rating greater than 10 percent is not warranted for 
hemorrhoids, the Board has been mindful of the doctrine of 
the benefit of doubt.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for peptic ulcer 
disease, and the appeal is denied.

Service connection for a disorder manifested by nerve damage 
affecting the upper and lower extremities is denied.

Service connection for erectile dysfunction is denied.

Service connection for a disorder manifested by memory loss, 
reduced mental capability and hearing loss is denied.  

A 40 percent rating for chronic lumbosacral strain is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards.  

An increased rating for hemorrhoids is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

